Citation Nr: 1433187	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and alcohol abuse.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a respiratory/lung disorder, to include chronic obstructive pulmonary disorder (COPD) and lung nodules.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Board promulgated a decision which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The decision also reopened the issues of entitlement to service connection for hearing loss, tinnitus, and a respiratory/lung disorder, but then denied those claims on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a December 2013 memorandum decision, the Court reversed the entire April 2012 Board decision on the grounds that it was not supported by adequate reasons or bases, and remanded the matter for further proceedings consistent with the memorandum decision.  Specifically, with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Court found that the April 2012 Board decision simply acknowledged that an August 2006 lay statement was submitted by the Veteran's brother without discussing it any further.  With respect to the remaining claims, the Court found that the Board improperly reopened and denied those claims on the merits without first discussing whether the RO had the opportunity to consider the new evidence in the first instance on the merits and whether the Veteran waived review of this evidence by the RO.

Pursuant to the instructions of the memorandum decision, the issues of entitlement to service connection for hearing loss, tinnitus, and a respiratory/lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include a psychosis, was not identified during service or within the one-year period following the Veteran's discharge from active duty, and the preponderance of the competent evidence is against finding that any currently diagnosed psychiatric disorder is related to his period of military service or any event thereof; under the facts of this case entitlement to service connection for a disability resulting from alcohol abuse is barred as a matter of law.


CONCLUSION OF LAW

The Veteran is not entitled to service connection for an acquired psychiatric disorder, to include anxiety and alcohol abuse.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(d), 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in February 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Board is mindful of the fact that the Veteran has not been afforded a VA examination concerning his claim for service connection for an acquired psychiatric disorder.  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's service treatment/personnel records are absent for evidence of findings related to the Veteran's currently-claimed psychiatric-based disorders, and his post-service medical records are absent for evidence of symptomatology related to any of the claimed disorders until many years after the Veteran's separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

The first medical record on file pertaining to the Veteran's claimed psychiatric disorders are dated in 1996.  In addition, there is no indication that any diagnosed psychiatric-based disorder, such as anxiety, may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the psychiatric claim in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Here, the Veteran's service treatment records are negative for any complaints or findings of psychiatric symptomatology.  Significantly, Reports of Medical Examination dated in March 1976, January 1977, and October 1979 indicated that the Veteran was psychiatrically within normal limits, with no evidence of personality deviation.  Similarly, on his own Reports of Medical History dated in March 1976 and January 1977, the Veteran explicitly denied having any trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

An October 1996 private medical record included complaints of anxiety.  A July 1997 private medical record showed that the Veteran complained of stress-related problems.  Another private medical record, dated in August 1997, showed a diagnosis of situational anxiety.  

A July 2002 private individual psychiatric evaluation showed complaints of depression and anxiety over the past three years following the incurrence of a work-related injury, at which time he injured his right hip and back.  The Veteran also gave a history of anxiety symptoms occurring in 1995 after almost injuring himself in a work setting.  Major depressive disorder was diagnosed.  

A July 2003 private psychiatric admission assessment report showed that the Veteran gave a four year history of panic attacks and anxiety.  He indicated that his symptoms started after he incurred an injury while employed by the United States Postal Service.  Generalized anxiety disorder was diagnosed.  The Veteran was admitted, and an estimated length of stay of five days was noted.  Another psychiatric admission report, from the same facility, and dated later in July 2003, showed that the Veteran had been admitted earlier in July for seven days.  He was again admitted, with a diagnosis of generalized anxiety disorder.  

An October 2003 VA nursing assessment note showed that the Veteran complained of anxiety/panic attacks.  An October 2003 VA psychiatry attending note showed that the Veteran's mood and anxiety was noted to remain very unstable.  

A November 2003 VA mental health clinic treatment note included a diagnosis of anxiety/depression; the disorder was reported to be stable.  The Veteran reportedly had recently completed a four day recent inpatient stay for treatment of anxiety and depression.  

A February 2004 VA mental health clinic psychiatry note included a diagnosis of anxiety disorder not otherwise specified.  A December 2004 VA mental health clinic psychiatry note showed a diagnosis of generalized anxiety disorder.  

A June 2006 VA mental health clinic psychiatric note showed that a Board Certified Staff Psychiatrist commented that the Veteran had been under his care since December 2003, shortly after the Veteran's release from his October 2003 psychiatric hospitalization.  He opined that the Veteran's 2003 psychiatric breakdown and his subsequent stay in a residential nursing home was a "direct consequence" of the Veteran's serious back injury incurred while working for the post office.  This injury, he added, had resulted in serious psychiatric problems and severe financial stress.  

In August 2006, the Veteran informed VA that in 1978 while stationed in Rota, Spain, he started to abuse alcohol.  He added that when transferred for duty in Iceland in November 1978 he began to experience stress and anxiety, with his abuse of alcohol continuing.  He added that when he was discharged in 1979 his anxiety problems did not go away, and that he attempted to cover them up until he had a breakdown in 2003 when he was treated by VA.  

In a lay statement dated in August 2006, the Veteran's brother indicated that the Veteran had "a very nervous condition" when he was discharged from active duty in 1980.  The Veteran's brother additionally indicated that the Veteran "seemed to have trouble copeing [sic] with everyday situations" and "also seemed to drink in order to [cope] with stressful situations."  

A November 2006 VA mental health clinic psychiatric note included a diagnosis of anxiety disorder not otherwise specified.  

In correspondence dated in February 2007, the Veteran indicated that he began drinking during his period of service in order to "be one of the boys."  He explained that he first sought treatment for anxiety and alcoholism in Lexington, Kentucky, but was unable to produce any records of such treatment because his physician passed away and the pharmacy where he filled his prescriptions had closed.  He indicated that he began a job with the United States Postal Service in December 1983, but soon began drinking before, during, and after his shift.  He stated that he sustained an on-the-job injury in 1999 and was afterward harassed by his supervisors until experiencing a mental breakdown in 2003.  

A June 2007 rating decision, in pertinent part, found that service connection was not warranted for an acquired psychiatric condition, to include anxiety (also claimed as "nerves" and alcohol abuse).  

A July 2007 VA outpatient treatment record showed a diagnosis of continuous alcohol abuse.  

An October 2008 VA psychiatry consult note included a diagnosis of generalized anxiety disorder.  

The Veteran is shown to be in receipt of Workers' Compensation benefits for a right hip injury received while working at the post office.  Records from the Postal Service and records associated with Workers' Compensation claims filed with the U.S. Department of Labor's Office of Workers' Compensation Programs (OWCP) fall under the term "records in the custody of a Federal department or agency" in 38 C.F.R. § 3.159 (c)(2).  Golz v. Shinseki, 590 F.3d 1317 (2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the record could help the Veteran substantiate his claim for benefits").  While the Board observes that an attempt has not been undertaken to obtain records, such an attempt is not necessary as they are not relevant, i.e., the records concern a disorder, right hip, not now before the Board for appellate consideration.  

As mentioned above, the service treatment records are negative for any complaints or findings of a psychiatric disorder.  Furthermore, there is also no indication that the Veteran had a diagnosis of a psychosis which had become manifested to a compensable degree during the first year following his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

Rather, the Veteran's first post-service documentation of anxiety was in 1996, and he was diagnosed as having situational anxiety in 1997, approximately 17 years after his separation from service in February 1980.  There is no competent medical evidence of record relating any post-service acquired psychiatric disorder to any in-service disease or injury. 

The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

Moreover, there is no competent medical evidence linking a diagnosed psychiatric disorder to service.  Since 1996, some of the disorders which have been diagnosed include depression, anxiety, and generalized anxiety disorder, none of which have been etiologically linked by competent medical evidence to the Veteran's period of service.  In fact, a VA treating staff psychiatrist of the Veteran, in June 2006, opined that the Veteran's psychiatric breakdown in 2003 was a "direct consequence" of his serious back injury incurred while working for the post office.  No medical opinion to the contrary is of record.  

The Board also observes that a July 2007 VA outpatient treatment record shows a diagnosis of continuous alcohol abuse.  Moreover, both the Veteran and his brother have indicated that the Veteran began drinking in service.  With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Alcohol abuse is use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 38 C.F.R. § 3.301.  Alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3). 

The law prohibits a grant of direct service connection for alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Public Law No. 101-508, Section 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (February 10, 1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or a symptom of, a service-connected disability.  In order to qualify for service connection, the veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by the primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Here, a review of the record reveals the Veteran has not been granted service connection for any disability.  Accordingly, entitlement to service connection for a disability resulting from alcohol abuse is barred as a matter of law.

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious through lay observation.  However, while the Veteran and his brother might believe that his current psychiatric symptoms and alcoholism either had their onset in service or are otherwise medically related to service, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the Veteran and his brother are not competent to address etiology in the present case.  Furthermore, the Board finds no competent medical evidence linking the Veteran's current anxiety to his military service.  As discussed above, medical treatment records have not linked the Veteran's current psychiatric symptomatology to his period of active service.  Rather, a VA treating staff psychiatrist of the Veteran opined in June 2006 that the Veteran's psychiatric breakdown in 2003 was a "direct consequence" of his serious back injury incurred while working for the Postal Service. 

For the reasons and bases provided above, the Board concludes that the evidence in this case preponderates against the claim for service connection for an acquired psychiatric disorder.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for acquired psychiatric disorder, to include anxiety and alcohol abuse, is denied.


REMAND

The Veteran also seeks entitlement to service connection for hearing loss, tinnitus, and a respiratory/lung disorder.  In its April 2012 decision, the Board reopened the previously-denied claims of entitlement to service connection for hearing loss, tinnitus, and a respiratory/lung disorder.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the issues of entitlement to service connection for hearing loss, tinnitus, and a respiratory/lung disorder must be remanded to the Agency of Original Jurisdiction (AOJ) for consideration of the merits.

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, the RO must adjudicate the claims for entitlement to service connection for hearing loss, tinnitus, and a respiratory/lung disorder on the merits de novo.  If any benefit sought on appeal remains denied, then issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


